DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 18 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7 and 11 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jow (US 2008/0093113 A1).
Regarding Claim 1, Jow discloses a component carrier (Fig 6), comprising: a stack (see Fig 6 showing a stack of components and materials) comprising at least one electrically insulating layer structure (625,635; [0061-0064]; “dielectric layer”) and a plurality of electrically conductive layer structures (632,634; [0046,0049]; “adjacent conductive layer, such as a ground plane, an electrode layer, or a power supply layer”; [0061-0064] “electrode plate”); a component (610) embedded in the stack ([0061-0064]; “embedded planar resistor”); a respective stress relief opening (633,637; [0061-0064]; “hollow structure” in 632,634, which is a conductive layer; structure shown could perform said function; note that the Applicant states in Applicant’s Specification page 3, [0009], “"stress relief opening" may particularly denote a recess or through hole which is formed in an electrically conductive layer structure of a component carrier at a specifically selected position at which pronounced stress may occur”.  As the conductive layer 632,634 has a hole or recess at 633,637 at a portion including 632,634, the reference meets the structural limitation and therefore could meet the functional limitation) formed in each of the electrically conductive layer structures (632,634) arranged in the stack on one side of the component (610) so that a portion of the stack extending from an exterior main surface of the component carrier (lower surface of 634 as seen in Fig 6) up to a main surface of the component (surface of 610) on said side and being delimited by stress relief openings (633,637) of the plurality of electrically conductive layer structures (632,634) is free of electrically conductive material ([0009-0022,0047-0048,0061-0064]; “hollow structure”), wherein areas of the respective stress relief openings are smaller than the main surface of the component ([0062]; “hollow structure 633 may also be slightly larger than or smaller than the portion of the embedded planar resistor 610 on the same layer”).
Jow does not explicitly disclose (between [0061-0064]) ratios between the areas of the respective stress relief openings and the area of the main surface of the component are at least 10%.
However Jow further teaches (Fig 2-5; [0047-0048,0057-0058]) ratios between the areas of the respective stress relief openings and the area of the main surface of the component are at least 10% ([0047-0048,0057-0058]; “the area of the hollow structure 332 is about 0.5-1.5 times of that of the portion of the embedded planar resistor 310”, “area of the hollow structure 332 is about 0.5-1.5 times of the sum of the area of the portion of the embedded planar resistor 310 and the areas of the electrodes 320 and 324”; thus the ratio can be between 50% to 99%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier as disclosed by Jow (Fig 6), further comprising ratios between the areas of the respective stress relief openings and the area of the main surface of the component are at least 10% as taught by Jow (Fig 2-5), as both limitations are present in the same publication and in order to enhance the application frequency range, reduce dielectric loss, reduce parasitic capacitance, provide efficient shielding (Jow, [0009-00013,0047-0048,0057-0058]) and furthermore since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art in order to enhance the application frequency range, reduce dielectric loss, reduce parasitic capacitance, provide efficient shielding.  ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012)

Regarding Claim 2, Jow further teaches the component carrier (Fig 6), wherein the portion (633,637) consists exclusively (see Fig 6) of electrically insulating material (625,635) of the at least one electrically insulating layer structure (625,635).  

Regarding Claim 5, Jow further teaches the component carrier (Fig 6), wherein the plurality of stress relief openings (633,637) are in alignment with one another (see Fig 6 showing alignment/overlap in a vertical direction between 633 and 637).  

Regarding Claim 7, Jow teaches the limitations of the preceding claim.
Jow does not disclose the component carrier, further comprising: at least one further stress relief opening formed in each electrically conductive layer structure arranged in the stack on an opposing other side of the component so that a further portion of the stack extending from another exterior main surface of the component carrier up to another main surface of the component on said opposing other side and including the at least one further stress relief opening is free of electrically conductive material.  
However Jow teaches of a component carrier (Fig 7), further comprising: at least one further stress relief opening (732,742) formed in each electrically conductive layer structure (730,740) arranged in the stack on an opposing other side of a component (710) so that a further portion of the stack extending from another exterior main surface (opposing sides of 710) of the component carrier up to another main surface (outermost surfaces of 740,730) of the component on said opposing other side and including the at least one further stress relief opening (732,742) is free of electrically conductive material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier as taught by Jow (Fig 1-6), further comprising: at least one further stress relief opening formed in each electrically conductive layer structure arranged in the stack on an opposing other side of the component so that a further portion of the stack extending from another exterior main surface of the component carrier up to another main surface of the component on said opposing other side and including the at least one further stress relief opening is free of electrically conductive material as taught by Jow (Fig 7), as both limitations are present in the same publication and in order to allow for two ground planes around the component, to provide a complementary mirror image planar resistor, to reduce dielectric loss and design a microwave circuit (Jow, [0065-0066]).

Regarding Claim 11, Jow further teaches the component carrier (Fig 6), wherein the electrically conductive layer structures (632,634) are continuous layers each having a single through hole (633,637) forming an assigned one of the stress relief openings.  

Regarding Claim 12, Jow further teaches the component carrier (Fig 2-5), wherein the ratios between the areas of the respective stress relief openings and the area of the main surface of the component are at least 20% ([0047-0048,0057-0058]; “the area of the hollow structure 332 is about 0.5-1.5 times of that of the portion of the embedded planar resistor 310”, “area of the hollow structure 332 is about 0.5-1.5 times of the sum of the area of the portion of the embedded planar resistor 310 and the areas of the electrodes 320 and 324”; thus the ratio can be between 50% to 99%).  

Regarding Claim 13, Jow further teaches the component carrier (Fig 6), wherein the respective stress relief openings (633,637) are configured for reducing warpage promoting stress (633,637; [0061-0064]; “hollow structure” in 632,634, which is a conductive layer; structure shown could perform said function; note that the Applicant states in Applicant’s Specification page 3, [0009], “"stress relief opening" may particularly denote a recess or through hole which is formed in an electrically conductive layer structure of a component carrier at a specifically selected position at which pronounced stress may occur resulting in a warpage tendency of the component carrier….a stress relief opening at an appropriate position of the electrically conductive layer(s) of the component carrier above the component and with an appropriate dimension and/or shape, such a tendency of warpage may be efficiently prevented”.  As the conductive layer 632,634 has a hole or recess at 633,637 at a portion including 632,634, the reference meets the structural limitation and therefore could meet the functional limitation) exerted on the component carrier.  

Regarding Claim 14, Jow further teaches the component carrier (Fig 6), further comprising: at least one stress relief structure (633,637) arranged in the stack and at least partially within a central plane (for example a plane on a Y-Z plane when viewing Fig 6 through the center of component 610, where Z is an up-down direction in Fig 6; note that the claim language has not defined a datum of reference of “central plane”) of the component.  

Regarding Claim 15, Jow further teaches the component carrier (Fig 6), wherein the at least one stress relief structure (633,637) arranged in the stack is configured for reducing warpage promoting stress (633,637; [0061-0064]; “hollow structure” in 632,634, which is a conductive layer; structure shown could perform said function; note that the Applicant states in Applicant’s Specification page 3, [0009], “"stress relief opening" may particularly denote a recess or through hole which is formed in an electrically conductive layer structure of a component carrier at a specifically selected position at which pronounced stress may occur resulting in a warpage tendency of the component carrier….a stress relief opening at an appropriate position of the electrically conductive layer(s) of the component carrier above the component and with an appropriate dimension and/or shape, such a tendency of warpage may be efficiently prevented”.  As the conductive layer 632,634 has a hole or recess at 633,637 at a portion including 632,634, the reference meets the structural limitation and therefore could meet the functional limitation) exerted on the component carrier.  

Regarding Claim 16, Jow further teaches the component carrier (Fig 6), further comprising at least one of the following features: wherein at least part of the at least one stress relief structure (633,637,632,634) arranged in the stack is shaped as a sheet (see Fig 14; 632,634 extend in an up-down direction) extending perpendicular to the main surfaces of the component carrier and/or comprises a plurality of parallel posts extending perpendicular to the main surfaces of the component carrier; (wherein at least part of the at least one stress relief structure arranged in the stack has a plastic stress behavior; wherein a coordinate of a center of gravity of the at least one stress relief structure arranged in the stack in a direction perpendicular to the main surfaces of the component carrier corresponds to a coordinate of a center of gravity of the component in the direction perpendicular to the main surfaces of the component carrier).  

Regarding Claim 17, Jow further teaches the component carrier (Fig 6), further comprising at least one of the following features: (the at least one electrically conductive layer structure comprises at least one of the group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten, any of the mentioned materials being optionally coated with supra-conductive material such as graphene; the at least one electrically insulating layer structure comprises at least one of the group consisting of resin, reinforced or non-reinforced resin, epoxy resin or Bismaleimide-Triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based Build- Up Film, polytetrafluoroethylene, a ceramic, and a metal oxide); the component (610) is selected from a group consisting of an electronic component, an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, an actuator, a microelectromechanical system, a microprocessor, a capacitor, a resistor (610; [0061]), an inductance, an accumulator, a switch, a camera, an antenna, a magnetic element, a light guiding element, a further component carrier and a logic chip; (the component carrier is shaped as a plate; the component carrier is configured as a printed circuit board, or a substrate).  

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jow (US 2008/0093113 A1) as applied to claim 1 above and further in view of Kong (US 7,480,153 B2).

Regarding Claim 6, Jow teaches the limitations of the preceding claim.
Jow does not explicitly disclose the component carrier, wherein the portion is a cylindrical structure with vertical side walls.
Kong teaches of a component carrier (Fig 1-5), also in the field of shielding a component (12,11) with an aperture-portion (150) in a conductive shielding structure (15) wherein a portion (150; Column 3, lines 5-25) is a cylindrical structure (see Fig 1-5; Column 3, lines 5-25; “a diameter of the holes 150 of the metal cap 15 is calculated based on the following formula: D.ltoreq.1/20*λmin, wherein D represents the diameter of the holes 150, and λmin represents the speed of light/the maximum frequency of EMI”) with vertical side walls (see walls of 15 at 150 in Fig 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier as taught by Jow wherein the portion is a cylindrical structure with vertical side walls as taught by Kong, in order to meet shielding efficiency as well as an efficiency of the insulating layers in the hollow structure (Kong; Column 3, lines 5-25).

Regarding Claim 10, Jow teaches the limitations of the preceding claim and Jow further discloses the component carrier (Fig 6) wherein the respective stress relief openings (633,637) are fully circumferentially delimited by material (see material of 632,634 in Fig 6) of the respective electrically conductive layer structure (632,634) arranged as through holes (see Fig 6) extending through the respective electrically conductive layer structure (632,634).
Jow does not explicitly disclose the component carrier, wherein the respective stress relief openings are arranged as circular through holes extending through the respective electrically conductive layer structure.  
Kong teaches of a component carrier (Fig 1-5), also in the field of shielding a component (12,11) with an aperture-portion (150) in a conductive shielding structure (15) wherein a portion (150; Column 3, lines 5-25) is a cylindrical structure (see Fig 1-5; Column 3, lines 5-25; “a diameter of the holes 150 of the metal cap 15 is calculated based on the following formula: D.ltoreq.1/20*λmin, wherein D represents the diameter of the holes 150, and λmin represents the speed of light/the maximum frequency of EMI”) with vertical side walls (see walls of 15 at 150 in Fig 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier as taught by Jow wherein the portion is circular as taught by Kong, in order to meet shielding efficiency as well as an efficiency of the insulating layers in the hollow structure (Kong; Column 3, lines 5-25), such that the respective stress relief openings are arranged as circular through holes extending through the respective electrically conductive layer structure.

Claims 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jow (US 2008/0093113 A1) as applied to claim 1 above and further in view of Pagaila (US 2011/0298109 A1).

Regarding Claim 8, Jow teaches the limitations of the preceding claim.
Jow does not explicitly disclose the component carrier, wherein the component comprises at least one pad, on another main surface of the component facing away from the stress relief openings.  
Pagaila teaches of a component carrier (Fig 6), wherein a component (164; [0056]; “resistors”) comprises at least one pad (166; [0061]), in particular on, more particularly exclusively on, another main surface (lower surface of 164) of the component (164) facing away from at least one stress relief opening (178).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier as taught by Jow wherein the component comprises at least one pad, on another main surface of the component facing away from the stress relief openings as taught by Pagaila, in order to provide a flip chip type device, incorporate pre-made components into electronic devices and systems, provide sophisticated functionality, allow electronic devices to be manufactured using cheaper components and a streamlined manufacturing process, result in devices that are less likely to fail and are less expensive to manufacture resulting, and lower cost for consumers (Pagaila, [0039,0042, 0056]).

Regarding Claim 9, Jow in view of Pagaila teaches the limitations of the preceding claim and Pagaila further teaches the component carrier (Fig 6), wherein no stress relief opening (178 is only on the upper side of 164 away from 184) is formed on the side of the component (164) on which the at least one pad (166) is formed.

Claims 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jow (US 2008/0093113 A1) in view of Pagaila (US 2011/0298109 A1).

Regarding Claim 18, Jow discloses a panel (Fig 6), comprising: a component carrier having a stack (see Fig 6 showing a stack of components and materials) comprising at least one electrically insulating layer structure (625,635; [0061-0064]; “dielectric layer”) and a plurality of electrically conductive layer structures (632,634; [0046,0049]; “adjacent conductive layer, such as a ground plane, an electrode layer, or a power supply layer”; [0061-0064] “electrode plate”); a component (610) embedded in the stack ([0061-0064]; “embedded planar resistor”); a respective stress relief opening (633,637; [0061-0064]; “hollow structure” in 632,634, which is a conductive layer; structure shown could perform said function; note that the Applicant states in Applicant’s Specification page 3, [0009], “"stress relief opening" may particularly denote a recess or through hole which is formed in an electrically conductive layer structure of a component carrier at a specifically selected position at which pronounced stress may occur”.  As the conductive layer 632,634 has a hole or recess at 633,637 at a portion including 632,634, the reference meets the structural limitation and therefore could meet the functional limitation) formed in each of the at least one electrically conductive layer structures (632,634) arranged in the stack on one side of the component (610) so that a portion of the stack extending from an exterior main surface of the component carrier (lower surface of 634 as seen in Fig 6) up to a main surface of the component (surface of 610) on said side and being delimited by the stress relief openings (633,637) in the electrically conductive layer structures is free of electrically conductive material, wherein areas of the respective stress relief openings are smaller than the main surface of the component ([0062]; “hollow structure 633 may also be slightly larger than or smaller than the portion of the embedded planar resistor 610 on the same layer”).  
Jow does not disclose an array of a plurality of panel sections each and does not explicitly disclose ratios between the areas of the respective stress relief openings and the area of the main surface of the component are at least 10%.
However Jow further teaches (Fig 2-5; [0047-0048,0057-0058]) ratios between the areas of the respective stress relief openings and the area of the main surface of the component are at least 10% ([0047-0048,0057-0058]; “the area of the hollow structure 332 is about 0.5-1.5 times of that of the portion of the embedded planar resistor 310”, “area of the hollow structure 332 is about 0.5-1.5 times of the sum of the area of the portion of the embedded planar resistor 310 and the areas of the electrodes 320 and 324”; thus the ratio can be between 50% to 99%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier as disclosed by Jow (Fig 6), further comprising ratios between the areas of the respective stress relief openings and the area of the main surface of the component are at least 10% as taught by Jow (Fig 2-5), in order to enhance the application frequency range, reduce dielectric loss, reduce parasitic capacitance, provide efficient shielding (Jow, [0009-00013,0047-0048,0057-0058]) and furthermore since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art in order to enhance the application frequency range, reduce dielectric loss, reduce parasitic capacitance, provide efficient shielding.  ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012)
Pagaila teaches of a panel (Fig 6), comprising: an array of a plurality of panel sections (see Fig 6h) each comprising a component carrier (120,160) having a stack (201 is a structure showing stacks of components) comprising at least one electrically insulating layer structure (180; [0034,0043,0047,0058]; “encapsulant or other molding material is deposited over the package to provide physical support and electrical isolation”) (and/or at least one electrically conductive layer structure (170; [0057])); a component (164; [0057]; note that the claim language has not defined the component and can be interpreted as any device, electrical or non-electrical) embedded in the stack (201); at least one stress relief opening (178; [0057]; “openings” in 180, which is a conductive layer; structure shown could perform said function; note that the Applicant states in Applicant’s Specification page 3, [0009], “"stress relief opening" may particularly denote a recess or through hole which is formed in an electrically conductive layer structure of a component carrier at a specifically selected position at which pronounced stress may occur”.  As the conductive layer 170 has a hole or recess at 178 at a portion including 178, the reference meets the claim limitation) formed in each of the at least one electrically conductive layer structure (170) arranged in the stack on one side (upper side) of the component (164).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier as taught by Jow, comprising an array of a plurality of panel sections as taught by Pagaila, in order to allow for a method of manufacturing the carrier where a plurality of carriers are formed at once to then be split into a plurality of carrier stacks (Pagaila, [0011-0013,0055-0065]), as this would obviously ease manufacturing by having materials and equipment available for multiple carriers to be formed at the same time.

Regarding Claim 19, Jow in view of Pagaila teaches the limitations of the preceding claim.
Jow does not disclose the panel according to claim 18, further comprising at least one of the following features: at least one stress relief structure arranged at least partially in a connection line connecting at least two of the components, wherein at least part of the at least one stress relief structure is arranged in a transition region between the component carriers; wherein part of the at least one stress relief structure is arranged at least partially in a further connection line connecting at least two of the components and extending perpendicular to the connection line.  
Pagaila teaches of a component carrier (Fig 6), comprising at least one of the following features: at least one stress relief structure (175; structure is of similar construction as Applicant’s and thus would accomplish a similar function) arranged at least partially in a connection line (for example the line representing the upper surface of 188 in Fig 6g, and that line connects two 164) connecting at least two of components (164), in particular wherein at least part of at least one stress relief structure (175) is arranged in a transition region (portion/region/area between two 175; note that the claim language has not defined structural boundaries of “region” and thus “region” is interpreted as a portion or area) between the component carriers; wherein part of the stress relief structures is arranged at least partially in a further connection line connecting at least two of the components and extending perpendicular to the connection line.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier as taught by Jow in view of Pagaila, further comprising at least one of the following features: at least one stress relief structure arranged at least partially in a connection line connecting at least two of the components, wherein at least part of the at least one stress relief structure is arranged in a transition region between the component carriers; wherein part of the at least one stress relief structure is arranged at least partially in a further connection line connecting at least two of the components and extending perpendicular to the connection line as taught by Pagaila, in order to provide an electrical connection in a vertical or z-direction (Pagaila, [0060,0065,0066,0079,0081]).  (Note that the claim language has not defined a quantity of stress to be relieved nor explicitly described the physical structure of the stress relief structures.)

Regarding Claim 20, Jow discloses a component carrier (Fig 6), comprising: forming a stack (see Fig 6 showing a stack of components and materials) comprising at least one electrically insulating layer structure (625,635; [0061-0064]; “dielectric layer”) and a plurality of electrically conductive layer structures (632,634; [0046,0049]; “adjacent conductive layer, such as a ground plane, an electrode layer, or a power supply layer”; [0061-0064] “electrode plate”); embedding ([0061-0064]; “embedded planar resistor”) a component (610) in the stack, and forming respective stress relief openings (633,637; [0061-0064]; “hollow structure” in 632,634, which is a conductive layer; structure shown could perform said function; note that the Applicant states in Applicant’s Specification page 3, [0009], “"stress relief opening" may particularly denote a recess or through hole which is formed in an electrically conductive layer structure of a component carrier at a specifically selected position at which pronounced stress may occur”.  As the conductive layer 632,634 has a hole or recess at 633,637 at a portion including 632,634, the reference meets the structural limitation and therefore could meet the functional limitation) in each of the electrically conductive layer structures (632,634) arranged in the stack on one side of the component (610) so that a portion of the stack extending from an exterior main surface of the component carrier (lower surface of 634 as seen in Fig 6) up to a main surface (surface of 610) of the component on said side, the portion being delimited by the respective stress relief openings (633,637), is free of electrically conductive material ([0009-0022,0047-0048,0061-0064]; “hollow structure”); wherein areas of the respective stress relief openings are smaller than the main surface of the component ([0062]; “hollow structure 633 may also be slightly larger than or smaller than the portion of the embedded planar resistor 610 on the same layer”).
Jow does not explicitly disclose a method of manufacturing a component carrier and Jow does not explicitly disclose ratios between the areas of the respective stress relief openings and the area of the main surface of the component are at least 10%.
However Jow further teaches (Fig 2-5; [0047-0048,0057-0058]) ratios between the areas of the respective stress relief openings and the area of the main surface of the component are at least 10% ([0047-0048,0057-0058]; “the area of the hollow structure 332 is about 0.5-1.5 times of that of the portion of the embedded planar resistor 310”, “area of the hollow structure 332 is about 0.5-1.5 times of the sum of the area of the portion of the embedded planar resistor 310 and the areas of the electrodes 320 and 324”; thus the ratio can be between 50% to 99%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier as disclosed by Jow (Fig 6), further comprising ratios between the areas of the respective stress relief openings and the area of the main surface of the component are at least 10% as taught by Jow (Fig 2-5), in order to enhance the application frequency range, reduce dielectric loss, reduce parasitic capacitance, provide efficient shielding (Jow, [0009-00013,0047-0048,0057-0058]) and furthermore since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art in order to enhance the application frequency range, reduce dielectric loss, reduce parasitic capacitance, provide efficient shielding.  ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012)
Pagaila teaches of a method ([0011-0012]; “method”) of manufacturing a component carrier (Fig 6a-6i), the method comprising: forming a stack (201 is a structure showing stacks of components) comprising at least one electrically insulating layer structure (180; [0034,0043,0047,0058]; “encapsulant or other molding material is deposited over the package to provide physical support and electrical isolation”); embedding a component (164; [0057]; note that the claim language has not defined the component and can be interpreted as any device, electrical or non-electrical) in the stack, and forming at least one stress relief opening (178; [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier as taught by Jow, by having a method of manufacturing a component carrier as taught by Pagaila, in order to allow for a method of manufacturing the carrier where a plurality of carriers are formed at once to then be split into a plurality of carrier stacks (Pagaila, [0011-0013,0055-0065]), as this would obviously ease manufacturing by having materials and equipment available for multiple carriers to be formed at the same time.
Furthermore as no specific steps are provided, the Office reads this in the broadest sense to include manufacturing steps.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSHN K VARGHESE/Examiner, Art Unit 2896